DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11-13, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0264229 to Murata. 
	As to claim 11, Murata teaches an apparatus for protecting an electrical machine in case of a fault, wherein the electrical machine has six phase terminals(page 1: paragraph [0011] – [0012] ), comprising: 
a monitoring unit for detecting a fault of the electrical machine; and a switchover unit for switching the electrical machine from a normal operating state into a short circuit operating state should a fault of the electrical machine be detected, wherein the switchover unit is configured to asynchronously short-circuit the six phase terminals of the electrical machine according to a predefined pattern (page 4: paragraph [0066] – page 5: [0071] wherein apparatus and method are taught to detect a motor fault condition and short-circuit the motor three-phase windings).            As to claim 12, Murata teaches the apparatus according to claim 11, further comprising: a memory that stores a predefined pattern as a lookup table(page 3: paragraph [0041] wherein a 
As to claim 23, it is rejected as the same reason as claim 11.

Allowable Subject Matter
5. 	Claims 14-21 are objected to as being dependent upon the rejected base claim 11, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,692,349 to Lee discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 
/DAVID LUO/Primary Examiner, Art Unit 2846